                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Penky T.,                                         Case No. 19-cv-0255 (PJS/DTS)

       Plaintiff,

v.                                                ORDER

William Barr, et al.,

       Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated April 9, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED:

       1.      Penky T.’s Petition for a Writ of Habeas Corpus [Docket No.1] is DENIED

AS MOOT.

       2.      This action is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: 5/1/19                                  _s/Patrick J. Schiltz_______________
                                               Patrick J. Schiltz
                                               United States District Judge
